Citation Nr: 0813300	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  09-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
pterygiums. 


REPRESENTATION

Appellant represented by:	Patricia Stevens-Chaffin, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  In February 2008, a hearing was 
held before the Veterans Law Judge signing this document, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   At this 
hearing, the veteran submitted additional evidence in support 
of his claim, and waived RO review.  The following decision 
will consider this newly submitted evidence.  

To the extent that the veteran is asserting he has additional 
eye disability which is related to service, other than 
bilateral pterygiums, he is invited to file a claim for such.  
At present, the only claim before the Board is the claim for 
a higher initial evaluation for bilateral pterygiums. 


FINDING OF FACT

Corrected visual acuity has been consistently measured at 
20/20. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
pterygiums are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §, 4.75, 4.84a, Diagnostic Code (DC) 
6034 (2007).    



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, the Federal Circuit held that 38 U.S.C. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a claim, such as the claim 
for an increased initial rating for bilateral pterygiums on 
appeal, upon receipt of a notice of disagreement with the 
rating assigned by a RO for an award of benefits.  In this 
regard, once a decision has been made awarding service 
connection and an effective date and rating for the award 
assigned, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Moreover, the specific 
notice requirement for increased rating claims enumerated in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) do not apply 
to a claim for an increased initial rating.  Nevertheless, a 
March 2006 letter provided the veteran with VCAA notice 
regarding disability rating and effective date matters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes reports from examinations of the eyes at VA medical 
facilities.  While the record does not reveal that the 
veteran was afforded a formal VA Compensation examination of 
the eyes in connection with his claim, the reports from the 
VA examinations of the eye that have been conducted contain 
the information necessary to adjudicate the claim at issue; 
namely, measurements of the veteran's visual acuity.  

Given the above, the Board finds that all necessary notice 
and development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for bilateral pterygiums is based on the assignment of 
the initial rating for this condition following the initial 
award of service connection by a January 2004 rating 
decision. The United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson v. West, 12 Vet. App. 119 
(1999); Francisco, 7 Vet. App. at 58.  

Disability due to a pterygium under 38 C.F.R. § 4.84, DC 6034 
is to be rated on the basis of impairment of vision.  The 
severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a; the assignment of 
disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.    

The service medical records reflect evidence of bilateral 
pterygiums.  Visual acuity was fairly consistently measured 
at 20/20, and visual acuity at the August 1980 separation 
examination was 20/20.  VA outpatient clinic records dated 
from 1983 to the present time also reflect evidence of 
bilateral pterygiums, with corrected visual acuity 
consistently measured at 20/20, to include in January 2004 
and December 2007.  Thus, as disability due to a pterygium 
under 38 C.F.R. § 4.84, DC 6034 is to be rated on the basis 
of impairment of vision, and the examinations of record have 
consistently shown "best corrected" vision of 20/20, a 
compensable disability rating under DC 6034 cannot be 
assigned at any time subsequent to the effective date of the 
initial rating, June 21, 1999.  See 38 C.F.R. §§ 3.400, 4.75.  

In making the above determination, the Board has considered 
the testimony presented to the undersigned that increased 
compensation is warranted due to symptomatology such as 
"tragions," and burning and redness in the eyes.  Also 
referenced was a possibility of surgery for a detached 
retina.  In this regard, the December 2007 VA eye clinic 
report noted the presence of vitreous syneresis with 
symptomatic floaters and an intact retina.  The applicable 
rating criteria are specific in that the disability at issue 
is to be rated solely on the basis of visual acuity.  The 
Board is bound by these criteria.  38 U.S.C.A. § 7104(c).  As 
such, a noncompensable rating cannot be assigned with the 
proper application of the VA Schedule for Rating 
Disabilities. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his bilateral pterygiums, 
and his service-connected residuals otherwise do not show 
that referral of this decision for extraschedular 
consideration is warranted.   
 

ORDER

Entitlement to a compensable initial rating for bilateral 
pterygiums is denied. 




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


